t c summary opinion united_states tax_court paul s leblanc petitioner v commissioner of internal revenue respondent docket no 13599-99s filed date paul s leblanc pro_se linda a neal for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether requiring petitioner to include unreported gambling winnings in income violates the constitutional right to equal protection some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in gretna louisiana on the date the petition was filed in this case petitioner filed a joint federal_income_tax return for with his now deceased wife jacquelyn s leblanc petitioner’s wife received a form w-2g statement for recipient of certain gambling winnings reflecting slot machine winnings of dollar_figure however no income from gambling was reported on their return in the statutory_notice_of_deficiency respondent determined that petitioner had unreported gambling income of dollar_figure gross_income generally includes income from whatever source derived including gambling winnings see sec_61 umstead v commissioner tcmemo_1982_573 gambling_losses generally are allowed to the extent of the gambling winnings for the taxable_year see sec_165 d a nonprofessional gambler may claim such losses as itemized_deductions if he elects to forgo the standard_deduction see sec_63 petitioner admits that his wife received slot machine winnings in the amount of dollar_figure in that this amount was not reported on their tax_return and that this amount is income subject_to the federal_income_tax petitioner argues that the taxation of the gambling winnings in his case is unequal treatment under the law in violation of the equal protection as well as equal treatment afforded by the united_states constitution petitioner argues that certain taxpayers escape taxation on their gambling winnings because casinos do not issue informational returns for all taxpayers who receive such winnings although the equal protection clause in the fourteenth amendment limits the powers of the states there is no comparable clause explicitly applicable to federal legislation however the due process clause of the fifth_amendment has been construed as imposing an equal protection requirement in respect of classification to the extent that discrimination resulting from such classification may be so unjustifiable as to be violative of due process 347_us_497 fn ref omitted in evaluating whether a statutory classification violates equal protection we generally apply a rational basis standard - - see 461_us_540 we apply a higher standard of review only if it is found that the statute impermissibly interferes with the exercise of a fundamental right such as freedom of speech or employs a suspect classification such as race see eg id 448_us_297 neither of these exceptions applies in this case under the rational basis standard a challenged classification is valid if rationally related to a legitimate governmental interest see 473_us_432 427_us_297 legislatures have especially broad latitude in creating classification and distinctions in tax statutes see regan v taxation with representation supra pincite the informational return which petitioner’s wife received in this case was required by sec_6041 and the accompanying regulations as a general_rule a person engaged in a trade_or_business who makes a payment to an individual in excess of dollar_figure must provide an informational return to the secretary_of_the_treasury or_his_delegate and to the individual see sec_6041 d a person engaged in a trade_or_business who pays winnings to an individual of dollar_figure or more from a bingo_game or slot machine play or of dollar_figure or more from a keno game must provide such an informational return see sec 6041-l1 a - temporary income_tax regs fed reg date this latter return must be made on a form w-2g see sec l c temporary income_tax regs supra see also sec_31 q -1 f employment_tax regs form w-2g payer reporting requirements for purposes of withholding in determining the amount won from such games the amount wagered is deducted from the winnings in a keno game but is not deducted in a bingo_game or slot machine play see sec b temporary income_tax regs supra winnings from more than one game are not aggregated see sec b temporary income_tax regs legislation enacted in added informational reporting requirements to the internal_revenue_code similar to the current provisions under sec_6041 see act of date ch tit xii sec_1211 40_stat_300 the senate report accompanying this legislation stated that the provisions of the law requiring withholding at the source of the tax due on profits or incomes of resident taxable persons be repealed and instead there be substituted information at the source where the amount of income received in any taxable_year and paid over to the taxable person exceeds dollar_figure for any taxable_year the proposed amendment is conducive to a more effective administration of the law in that it will enable the government to locate more effectively all individuals subject_to the income_tax and to determine more accurately their tax_liability this is of prime importance from a viewpoint of collections in addition to this very important consideration the changes will result in the saving of annoyance and expense to taxpayers and withholding agents in lessening of expense to the government and in simplifying administration and in increased effectiveness it is the treasury department’s judgment based upon close observation and study of the practical workings of the withholding feature of the income-tax law as well as of the general requirements of administration that information at the source is a foundation upon which the administrative structure must be built if the income-tax law is to be rendered most effective and if due regard is to be paid to economy and simplicity of administration and to the imposition of no greater burden and expense upon taxpayers than is necessary for effective administration s rept 65th cong lst sess c b part we find petitioner’s argument to be without merit there is no provision in the internal_revenue_code which relieves a taxpayer from liability for the income_tax on gambling winnings if the winnings are not reported by the payer thus petitioner essentially is arguing that he has not been afforded equal protection because those taxpayers whose winnings were not reported on informational returns have an easier time evading the federal tax laws the statutory requirements for informational returns classifies individuals according to the amount of gambling winnings they pay to others these classification requirements are rationally related to the legitimate governmental interest of balancing the need for reporting requirements to ensure compliance with the tax laws and the need to avoid imposing excessive burdens on covered individuals reguiring a casino to report every dollar won from every slot machine would undoubtedly be such a burden - an aspect of petitioner’s argument apparently is that the casino was not complying with the law by not issuing informational returns when required petitioner has provided no evidence supporting this assertion and even if he had it is unclear how such noncompliance by the casino would bear on an egqual protection claim by petitioner we hold that requiring petitioner to include unreported gambling winnings in income does not violate the constitutional right to equal protection reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
